DETAILED ACTION
This action is in response to the Amendment dated 29 April 2022. Claims 1-5, 8-10 and 12-13 are amended. No claims have been added or cancelled. Claims 1-13 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant's amendment, the rejection of claims 1-13 under 35 U.S.C. 112(b)/second paragraph is withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
“a decision unit configured to” and “a display control unit configured to” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over AKSU et al. (US20210014580A1) in view of SREEDHAR et al. (US20200221063A1).

As to claim 1, AKSU teaches an information processing apparatus that displays, on a display unit, an image included in an image file that conforms with a predetermined image file format (See Fig. 1, par. 0055, regarding instances in which the apparatus 10 is configured to process the image container file and render the one or more image items included within the image container file, the apparatus 10 may optionally include a user interface 18; as taught by AKSU) the image file having  a structure that includes an image data region for storing the image and a metadata region for storing metadata related to the image (See par. 0044 wherein a file may include media data and metadata that may be enclosed in separate boxes. In an example embodiment, the media data may be provided in a media data (mdat) box and the movie (moov) box may be used to enclose the metadata; as taught by AKSU), the information processing apparatus comprising: one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, causes the information processing apparatus to perform functions of: a decision unit configured to, in a case where identification information related to slideshow display is stored in the metadata region, decide on a slideshow playback condition for an image group designated by the identification information (See par. 0019 wherein the method of an example embodiment identifies the grouping type of the group box by identifying the grouping type to be associated with burst-captured images, identifies respective image identifiers of one or more image items in the group box by identifying respective image identifiers of a plurality of image items in the group box in a capture-wise temporal order; as taught by AKSU) in accordance with slideshow playback setting information set on the information processing apparatus (See par. 0021 wherein the computer program code are further configured to cause the apparatus to identify respective image identifiers of one or more image items in the group box and to cause the image items designated by the respective image identifiers identified in the group box to be rendered in accordance with the grouping type that has been identified; as taught by AKSU), and a display control unit configured to perform slideshow display of the image group on the display unit in accordance with the slideshow playback condition that has been decided on by the decision unit (See par. 0056 regarding the one or more image items to be rendered by causing the plurality of image items designated by the respective image identifiers identified in the group box to be rendered as a burst of images in the capture-wise temporal order, such as in a capture-wise temporally increasing or decreasing order; as taught by AKSU).
AKSU does not teach wherein the slideshow playback setting information indicates a selection of a playback behavior and is different from information designated in the metadata related to the image.
 In similar field of endeavor, SREEDHAR teaches wherein the slideshow playback setting information indicates a selection of a playback behavior and is different from information designated in the metadata related to the image (See par. 0148 wherein a method, apparatus and computer program product are provided in accordance with an example embodiment in order to enable multiple timeline support in playback of omnidirectional media content with overlay which in turn enables customized overlay playback behavior dependent on whether the overlay overlaps with the viewport of the user; as taught by SREEDHAR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AKSU apparatus to include the teachings of SREEDHAR wherein the slideshow playback setting information indicates a selection of a playback behavior and is different from information designated in the metadata related to the image. Such a person would have been motivated to make this combination as Segment may be further partitioned into Subsegments e.g. to enable downloading segments in multiple parts. Subsegments may be required to contain complete access units. Subsegments may be indexed by Segment Index box, which contains information to map presentation time range and byte range for each Subsegment (SREEDHAR, par. 0089).

As to claim 2, AKSU and SREEDHAR teach the limitations of claim 1. AKSU further teaches wherein the decision unit decides on the slideshow playback condition based on both of the slideshow playback setting information and the metadata stored in the metadata region (See Fig. 2, par. 0056 wherein the operations performed to construct an image container file including a group box having a grouping type are depicted. As referenced herein, the image container file may be an ISOBMFF compliant file and/or an HEIF compliant file; as taught by AKSU).

As to claim 3, AKSU and SREEDHAR teach the limitations of claim 1. AKSU further teaches wherein in a case where a plurality of pieces of the identification information related to slideshow display are stored, the slideshow playback setting information includes information that designates which image group is to be played back among a plurality of image groups designated by the stored plurality of pieces of identification information (See par. 0066 wherein the image items of a single burst may be divided into subsets and stored in two or more group boxes, such as by storing the odd-numbered image items in one group box and the even-numbered image items in another group box; as taught by AKSU).
As to claim 4, AKSU and SREEDHAR teach the limitations of claim 1. AKSU further teaches wherein in a case where a plurality of pieces of the identification information related to slideshow display are stored, the slideshow playback setting information includes information that designates a playback order of a plurality of image groups designated by the plurality of pieces of identification information (See par. 0075 wherein the user interface 18 is configured to cause the one or more image items to be rendered by causing the plurality of image items designated by the respective image identifiers identified in the respective group box to be rendered as a burst of images in the capture-wise temporal order in which the image identifiers are arranged; as taught by AKSU).

As to claim 5, AKSU and SREEDHAR teach the limitations of claim 1. SREEDHAR further teaches wherein the slideshow playback setting information includes information that designates a playback display period of the image group designated by the identification information (See pars. 0230-0233 and 0244-0251, for example see par. 0244 wherein an element comprising timeline information is authored into an MPD; and the element comprises an indication that when the Representation becomes active (e.g. visible), its presentation time is set to the current presentation time of the master timeline; as taught by SREEDHAR).
 
As to claim 6, AKSU and SREEDHAR teach the limitations of claim 5. AKSU further teaches wherein the playback display period is a playback display period of one image included in the image group (See par. 0251 wherein when the Representation does not follow the Media Presentation timeline inferred from the MPD, a time range for the timeline of the Representation is derived so that the time range corresponds to the next (Sub)segment request(s) to be made. For example, when the presentation time for the Representation has been reset, the time range may differ from a respective time range for the next (Sub)segment request(s) according to Media Presentation timeline inferred from the MPD. The time range may further be converted to a Segment index and/or byte range for a (Sub)segment; as taught by SREEDHAR). The motivation to combine is the same as that used for claim 5.

As to claim 7, AKSU and SREEDHAR teach the limitations of claim 6. AKSU further teaches wherein the playback display period is a playback display period of an entirety of the image group (See pars. 0252-0257, for example see par. 0253 wherein the creation of a playback timeline may be carried in an MPD either at the MPD level and/or at a period level and/or at an Adaptation Set level and/or at an RepresentationSet level; or par. 0254 wherein MPD@masterTimelineID element indicates the ID of the master timeline for all the Period and Adaptation Sets in the MPD; as taught by SREEDHAR). The motivation to combine is the same as that used for claim 5.

As to claim 9, AKSU and SREEDHAR teach the limitations of claim 1. AKSU further teaches wherein the slideshow playback setting information includes information that designates a playback order of one or more images included in the image group designated by the identification information related to slideshow display (See par. 0075 wherein the user interface 18 is configured to cause the one or more image items to be rendered by causing the plurality of image items designated by the respective image identifiers identified in the respective group box to be rendered as a burst of images in the capture-wise temporal order in which the image identifiers are arranged; as taught by AKSU).

As to claim 11, AKSU and SREEDHAR teach the limitations of claim 1. AKSU further teaches wherein the image file format is HEIF (High Efficiency Image File Format) (See par. 0005, wherein the method, apparatus and computer program product of an example embodiment permit the additional features provided by the HEIF to support additional use cases relating to burst-captured images, time-synchronized images and an image item associated with an audio track, thereby increasing the utility of the HEIF; as taught by AKSU).

As to claim 12, AKSU teaches a control method for an information processing apparatus that displays, on a display unit, an image included in an image file that conforms with a predetermined image file format (See Fig. 1, par. 0055, regarding instances in which the apparatus 10 is configured to process the image container file and render the one or more image items included within the image container file, the apparatus 10 may optionally include a user interface 18; as taught by AKSU) the image file having  a structure that includes an image data region for storing the image and a metadata region for storing metadata related to the image (See par. 0044 wherein a file may include media data and metadata that may be enclosed in separate boxes. In an example embodiment, the media data may be provided in a media data (mdat) box and the movie (moov) box may be used to enclose the metadata; as taught by AKSU), the control method comprising: in a case where identification information related to slideshow display is stored in the metadata region, deciding on a slideshow playback condition for an image group designated by the identification information (See par. 0019 wherein the method of an example embodiment identifies the grouping type of the group box by identifying the grouping type to be associated with burst-captured images, identifies respective image identifiers of one or more image items in the group box by identifying respective image identifiers of a plurality of image items in the group box in a capture-wise temporal order; as taught by AKSU) in accordance with slideshow playback setting information set on the information processing apparatus (See par. 0056 wherein the processing circuitry may comprise user interface circuitry configured to control at least some functions of one or more user interface elements such as a display and, in some embodiments, a speaker, ringer, microphone and/or the like. The processing circuitry and/or user interface circuitry comprising the processing circuitry may be configured to control one or more functions of one or more user interface elements through computer program instructions; as taught by AKSU); and performing slideshow display of the image group on the display unit in accordance with the slideshow playback condition that has been decided on by the deciding (See par. 0056 regarding the one or more image items to be rendered by causing the plurality of image items designated by the respective image identifiers identified in the group box to be rendered as a burst of images in the capture-wise temporal order, such as in a capture-wise temporally increasing or decreasing order; as taught by AKSU).
AKSU does not teach wherein the slideshow playback setting information indicates a selection of a playback behavior and is different from information designated in the metadata related to the image.
 In similar field of endeavor, SREEDHAR teaches wherein the slideshow playback setting information indicates a selection of a playback behavior and is different from information designated in the metadata related to the image (See par. 0148 wherein a method, apparatus and computer program product are provided in accordance with an example embodiment in order to enable multiple timeline support in playback of omnidirectional media content with overlay which in turn enables customized overlay playback behavior dependent on whether the overlay overlaps with the viewport of the user; as taught by SREEDHAR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AKSU apparatus to include the teachings of SREEDHAR wherein the slideshow playback setting information indicates a selection of a playback behavior and is different from information designated in the metadata related to the image. Such a person would have been motivated to make this combination as Segment may be further partitioned into Subsegments e.g. to enable downloading segments in multiple parts. Subsegments may be required to contain complete access units. Subsegments may be indexed by Segment Index box, which contains information to map presentation time range and byte range for each Subsegment (SREEDHAR, par. 0089).
As to claim 13, AKSU teaches a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a control method for an information processing apparatus that displays, on a display unit, an image included in an image file that conforms with a predetermined image file format (See Fig. 1, par. 0055, regarding instances in which the apparatus 10 is configured to process the image container file and render the one or more image items included within the image container file, the apparatus 10 may optionally include a user interface 18; as taught by AKSU) the image file having  a structure that includes an image data region for storing the image and a metadata region for storing metadata related to the image (See par. 0044 wherein a file may include media data and metadata that may be enclosed in separate boxes. In an example embodiment, the media data may be provided in a media data (mdat) box and the movie (moov) box may be used to enclose the metadata; as taught by AKSU), the control method comprising: in a case where identification information related to slideshow display is stored in the metadata region, deciding on a slideshow playback condition for an image group designated by the identification information (See par. 0019 wherein the method of an example embodiment identifies the grouping type of the group box by identifying the grouping type to be associated with burst-captured images, identifies respective image identifiers of one or more image items in the group box by identifying respective image identifiers of a plurality of image items in the group box in a capture-wise temporal order; as taught by AKSU) in accordance with slideshow playback setting information set on the information processing apparatus (See par. 0056 wherein the processing circuitry may comprise user interface circuitry configured to control at least some functions of one or more user interface elements such as a display and, in some embodiments, a speaker, ringer, microphone and/or the like. The processing circuitry and/or user interface circuitry comprising the processing circuitry may be configured to control one or more functions of one or more user interface elements through computer program instructions; as taught by AKSU); and a display control unit configured to perform slideshow display of the image group on the display unit in accordance with the playback condition that has been decided on by the decision unit (See par. 0056 regarding the one or more image items to be rendered by causing the plurality of image items designated by the respective image identifiers identified in the group box to be rendered as a burst of images in the capture-wise temporal order, such as in a capture-wise temporally increasing or decreasing order; as taught by AKSU).
AKSU does not teach wherein the slideshow playback setting information indicates a selection of a playback behavior and is different from information designated in the metadata related to the image.
 In similar field of endeavor, SREEDHAR teaches wherein the slideshow playback setting information indicates a selection of a playback behavior and is different from information designated in the metadata related to the image (See par. 0148 wherein a method, apparatus and computer program product are provided in accordance with an example embodiment in order to enable multiple timeline support in playback of omnidirectional media content with overlay which in turn enables customized overlay playback behavior dependent on whether the overlay overlaps with the viewport of the user; as taught by SREEDHAR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AKSU apparatus to include the teachings of SREEDHAR wherein the slideshow playback setting information indicates a selection of a playback behavior and is different from information designated in the metadata related to the image. Such a person would have been motivated to make this combination as Segment may be further partitioned into Subsegments e.g. to enable downloading segments in multiple parts. Subsegments may be required to contain complete access units. Subsegments may be indexed by Segment Index box, which contains information to map presentation time range and byte range for each Subsegment (SREEDHAR, par. 0089).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over AKSU et al. (US20210014580A1) in view of SREEDHAR et al. (US20200221063A1) and further view of SREEDHAR et al. (US20210314626A1) [Hereinafter SREEDHAR2].

As to claim 8, AKSU and SREEDHAR teach the limitations of claim 1. AKSU and SREEDHAR do not teach wherein the slideshow playback setting information includes information that designates execution of switching of slideshow displayed images at the time of slideshow playback of the image group designated by the identification information via a user operation.
In similar field of endeavor, SREEDHAR2 teaches wherein the slideshow playback setting information includes information that designates execution of switching of slideshow displayed images at the time of slideshow playback of the image group (See pars. 0159-0211, for example see par. 0167 where instead of being able to indicate only that different versions of a particular V-PCC bitstream are alternatives to each upon rendering and playback, the approach enables to indicate that there is a logical context shared by the different V-PCC bitstreams, which enables the user to switch between the different V-PCC bitstreams upon rendering and playback; as taught by SREEDHAR2) designated by the identification information via a user operation (See pars. 170-190, for example see par. 0178 wherein said indication is configured to be carried out by a syntax element defining user data. Herein, a new grouping type (e.g. ‘swpc’) may be specified for user data mechanism; as taught by SREEDHAR2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AKSU and SREEDHAR apparatus to include the teachings of SREEDHAR2 wherein the slideshow playback setting information includes information that designates execution of switching of slideshow displayed images at the time of slideshow playback of the image group designated by the identification information via a user operation. Such a person would have been motivated to make this combination as there is no mechanism to have multiple volumetric objects encoded in the same file so that they could be switched between each other as an alternate representation during playback. This limits the possibilities of a content creator for providing the user of the playback device with versatile options for controlling the playback as desired (SREEDHAR2, par. 0004).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over AKSU et al. (US20210014580A1) in view of SREEDHAR et al. (US20200221063A1) and further view of HANNUKSELA et al. (US20200145705A1).

As to claim 10, AKSU and SREEDHAR teach the limitations of claim 1. AKSU and SREEDHAR do not teach wherein the slideshow playback setting information is set by a user. 
In similar field of endeavor, HANNUKSELA teaches wherein the slideshow playback setting information is set by a user (See par. 0188 wherein the player may be configured to operate under application and/or user control, and the application and/or user may select which playback mode is in use, and may select which alternate group(s) are viewed, if the playback mode gives e.g. a choice of using progressive refinement for more than one alternate group; as taught by HANNUKSELA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AKSU and SREEDHAR apparatus to include the teachings of HANNUKSELA wherein the slideshow playback setting information is set by a user. Such a person would have been motivated to make this combination as the above-mentioned indication additionally indicates that certain tracks, if any, are progressively downloadable (HANNUKSELA, par. 0189).


Response to Arguments
Applicant's arguments, with regards to claims 1-13, filed 29 April 2022 have been fully considered but they are not persuasive.
Applicant argues that [“AKSU only discloses that burst images are rendered in a captured order based on time information included in a file. However, AKSU does not disclose or suggest that "slideshow playback setting information indicating a selection of a playback behavior" for determining a slideshow playback condition in the amended Claim 1 is different from metadata included in a file. Accordingly, the information processing apparatus defined in amended claim 1 is distinguishable from AKSU and cannot derive obviously from the teachings or suggestions of AKSU. The additional references cited in the 103 rejections of dependent claims do not cure the deficiencies of AKSU” (Page 9)]. Examiner respectfully disagrees. 
SREEDHAR recites “An overlay may fall outside the user's field of view (FOV), i.e., an viewport of a user becomes non-overlapping with the overlay. Depending on the specific situation, it may be desirable to continue or pause the playback of the overlay when the user is not watching the overlay. For example, it may be desirable to pause a timeline of overlay playback until the overlay overlaps again with the user's viewport. It may also be desirable to continue playback of the overlay even though the overlay is outside the user's viewport. Therefore, a mechanism that supports multiple timelines of playback which in turn enables custom overlay playback/pause independent of the base content is needed. Accordingly, a method, apparatus and computer program product are provided in accordance with an example embodiment in order to enable multiple timeline support in playback of omnidirectional media content with overlay which in turn enables customized overlay playback behavior dependent on whether the overlay overlaps with the viewport of the user” [emphasis added](par. 0148).
Furthermore, HANNUKSELA discloses “An image sequence track can be used for a set of images where inter picture prediction is used to improve compression performance or when an image sequence is associated with timing information. In the former case, a non-timed playout, such as showing the images in a gallery view, should be chosen by the player, while in the latter case, the image sequence should be played as a timed slideshow. As opposed to video tracks, the timing in the image sequence track may be considered advisory. HEIF provides means to indicate which one of these two is the preferred playback method. In order to distinguish between image sequences and motion video, a new handler type ‘pict’ has been introduced in HEIF” [emphasis added](par. 0121).
Thus, combination of AKSU and SREEDHAR adequately discloses applicant's claimed limitation. Examiner respectfully reminds Applicants that during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20200145705A1
2020-01-08
Method, an apparatus, a computer program for video coding


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174